DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. In response to applicant’s argument in the Remarks, Sandler in [34] teaches a continuous wave laser beam, which is a radio beam because it is well known that laser is an type of electromagnetic radiation and the electromagnetic means radio, see https://en.wikipedia.org/wiki/Laser; also Rhoads in [02], [08], teaches a telescopes in a form of multiple-aperture interferometric optical system that collects light illuminated from a light source. Further, Rhoads in [05], [122], [162] teaches a form of telescope implemented with non-full apertures is a phased arrayed, and a narrow band filter is used for light phasing in non-full apertures telescope. Furthermore, DeVaul in [18]-[20] teaches the balloons may communicate with ground-based station(s) using radio-frequency (RF) communications, and the balloons is configured as satellite, also in Figs.1, 2, [35]-[36], [108] teaches the balloon satellite comprises receiver and transmitter that it is well know as transceiver installed in the satellite to communicate with other satellites among a group of satellites. While Sandler teaches transmitting telescope comprises a CW, Bank in [35], [95], [110], [116] teaches a telescope with a laser radar sends out electromagnetic radiation to controls the radar field of view that corresponds to an opening angle/orientation, so that moving/static object within the FOV of the radar sub-system can be identified/detected, this FOV is achieved by rotating radar antenna. That means rotation or adjust orientation of a transmitting antenna of the telescope to maintain illuminating the FOV on an object.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120105822 A1 Sandler; Dave et al. (hereafter Sandler),  in view of US 20090051772 A1 Rhoads, further in view of US 20180003925 A1 Shmunk.
Regarding claim 1, Sandler discloses A method for characterizing objects in space (i.e.Fig.1), comprising: illuminating an object in space about Earth or other planetary body with a narrow band, continuous wave (CW) radio beam transmitted by a transmitting telescope  (i.e.Fig.8E, [04], [34], wherein the laser provided from a telescope’s transmitter is the radio, 532 nm wavelength of CW laser is narrowband); receiving return signals from the object by receiving telescopes (i.e.[10],[35], wherein receiver or detector in telescope’s aperture is the receiving telescope).
Sandler fails to disclose receiving telescopes in an array, at least one receiving telescope in orbit about the Earth or other planetary body; and generating a high resolution image of the object from the received return signals utilizing a near-field correction.
However, Rhoads teaches receiving telescopes in an array (i.e.[02], [05]),  at least one receiving telescope in orbit about the Earth or other planetary body (i.e.Fig.1, [08], [10], wherein the multi-aperture interferometric optical system of Fig.1 that is the telescope being orbiting, and the interferometric optical system collects light) and Shmunk teaches generating a high resolution image of the object from the received return signals utilizing a near-field correction (i.e.[02]-[03], [17]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Sandler, Rhoads and Shmunk before him/her, to modify the method for characterizing objects in space disclosed by Sandler to include the teaching in the same field of endeavor of Rhoads and Shmunk, in order to provide large aperture optical systems adapted to form high resolution images of distant extended scenes, as identified by Rhoads, and  enables an imaging correction function that counters distortion and other undesirable imaging errors, as identified by Shmunk.
Regarding claim 2, Rhoads teaches The method of claim 1, wherein a plurality of receiving telescopes in the array are in orbit about the Earth (i.e.[05], [13]).
Regarding claim 3, Rhoads teaches The method of claim 2, wherein the plurality of receiving telescopes form a constellation of telescopes in orbit about the Earth (i.e.Fig.1, [08]).
Regarding claim 4, Rhoads teaches The method of claim 2, wherein the plurality of receiving telescopes are cross-linked thereby allowing communications between the plurality of receiving telescopes (i.e.[166]).
Regarding claim 5, Rhoads teaches The method of claim 1, wherein the at least one receiving telescope is in low Earth orbit (i.e.[08], [10], [57]-[58]).
Regarding claim 6, Rhoads teaches The method of claim 1, wherein the receiving telescopes comprise a ground-based telescope (I.e.[76]).
Regarding claim 7, Rhoads teaches The method of claim 1, wherein the transmitting telescope is in orbit about the Earth or other planetary body (i.e.[10]).
Regarding claim 8, Rhoads teaches The method of claim 1, wherein the transmitting telescope is a ground-based telescope (i.e.[05], [154]).
Regarding claim 9, Rhoads teaches The method of claim 1, wherein the transmitting telescope comprises a phased array line feed that electronically steers the narrow band, CW radio beam (i.e.[05], [122], [162] teaches a form of telescope implemented with non-full apertures is a phased arrayed, and a narrow band filter is used for light phasing in non-full apertures telescope).
Regarding claim 10, Sandler discloses The method of claim 1, further comprising tracking the object with the transmitting telescope while illuminating the object (i.e.[06]).
Claims 11, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhoads, and further in view of Sandler.
Regarding claim 11, Rhoads discloses A space-based imaging system (i.e.Fig.11), comprising: an array of telescopes (i.e.[08]) comprising: a plurality of receiving telescopes that receive return signals reflected by the object (I.e.[08], [87]), where the plurality of receiving telescopes comprises a receiving telescope in orbit about the Earth (i.e.[13], [23]);  processing circuitry that generates a high resolution image of the object from the received return signals (i.e.[82]).
Rhoads fails to disclose a transmitting telescope that transmits a narrow band, continuous wave (CW) radio beam, thereby illuminating an object in space about the Earth or other planetary body.
However, Sandler teaches a transmitting telescope that transmits a narrow band, continuous wave (CW) radio beam (i.e.Fig.8E, [04], [34]), thereby illuminating an object in space about the Earth or other planetary body (i.e.[04], [05]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the space-based imaging system disclosed by Rhoads to include the teaching in the same field of endeavor of Sandler, in order to meet the need for improving the resolution of telescopes like AEOS and other telescopes to better than diffraction limited resolution, as identified by Sandler.
Regarding claim 13, Rhoads discloses The space-based imaging system of claim 11, wherein the plurality of receiving telescopes comprises a plurality of receiving telescopes in orbit about the Earth or other planetary body (i.e.[05]).
Regarding claim 17, Rhoads discloses The space-based imaging system of claim 11, wherein the plurality of receiving telescopes comprises at least one ground-based telescope (i.e.[136]).
Claims 12, 14-16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhoads, in view of Sandler, and further in view of US 20130177322 A1 DeVaul; Richard Wayne et al. (hereafter DeVaul).
Regarding claim 12, DeVaul teaches The space-based imaging system of claim 11, wherein the receiving telescope in orbit about the Earth or other planetary body is a balloon satellite comprising a nested transceiver configured to communicate with a ground-based receiver (i.e.[18]-[20]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Rhoads, Sandler and DeVaul before him/her, to modify the space-based imaging system disclosed by Rhoads to include the teaching in the same field of endeavor of Sandler and DeVaul, in order to meet the need for improving the resolution of telescopes like AEOS and other telescopes to better than diffraction limited resolution, as identified by Sandler, and provide telescope or any combination of optics (such as refractive lenses and reflective mirrors) for receiving free-space optical signals at long distances, as identified by DeVaul.
Regarding claim 14, DeVaul teaches The space-based imaging system of claim 13, wherein the plurality of receiving telescopes in orbit include balloon satellites comprising a nested transceiver configured to communicate with adjacent balloon satellites (i.e.Fig.2, [35]-[36]).
Regarding claim 15, DeVaul teaches The space-based imaging system of claim 13, wherein the plurality of receiving telescopes are a constellation of telescopes in orbit (i.e.Fig.1, [106]).
Regarding claim 16, DeVaul teaches The space-based imaging system of claim 15, wherein the constellation of telescopes in orbit about the Earth include balloon satellites in a cross-linked orbital configuration (i.e.Fig.2).
Regarding claim 18, DeVaul teaches The space-based imaging system of claim 11, wherein the transmitting telescope is in orbit or is a ground-based telescope (i.e.[35]).
Regarding claim 19, Sandler teaches The space-based imaging system of claim 18, wherein the transmitting telescope is configured to electronically steer the narrow band, CW radio beam (i.e.[06], [34]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhoads, in view of Sandler, and further in view of EP 2793043 A1 BANK DIRK DR et al. (hereafter Bank).
Regarding claim 20, Bank teaches The space-based imaging system of claim 11, wherein the transmitting telescope comprises a CW radar configured to track the object and control circuitry configured to adjust orientation of the transmitting telescope to maintain illumination of the object ([35], [95], [110], [116], wherein a telescope with a laser radar sends out electromagnetic radiation to controls the radar field of view that corresponds to an opening angle, so that moving/static object within the FOV of a radar sub-system can be identified/detected. This FOV is achieved by rotating radar antenna. That means rotation or adjust orientation of a transmitting antenna of the telescope to maintain illumination on FOV).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Rhoads, Sandler and Bank before him/her, to modify the space-based imaging system disclosed by Rhoads to include the teaching in the same field of endeavor of Sandler and Bank, in order to meet the need for improving the resolution of telescopes like AEOS and other telescopes to better than diffraction limited resolution, as identified by Sandler, and provide method for monitoring a flying projectile with good accuracy, as identified by Bank.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487